Title: From George Washington to Brigadier General Henry Knox, 4 June 1779
From: Washington, George
To: Knox, Henry


        
          Sir,
          Head Quarters Morris Town [N.J.] June 4th 1779
        
        By a letter this moment arrived from General McDougall dated two OClock yesterday, the enemy were advancing in force towards The Continental Village.
        The other part of their army on the West side were to move the same day to invest the Fort. On reconsideration, as some heavy cannon in our future operations may become essential, if you can possibly procure a sufficiency of horses to carry those at the Park with convenience & dispatch, I wish them to join the army without delay— A careful Officer will no doubt accompany them to avoid accidents on the route.
        The moment you can be spared I wish to see you in front of West Point. I am Dr Sir Yr Most Obedt serv.
        
          Go: Washington
        
      